Return to 10-Q EXHIBIT 32 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), each of the undersigned hereby certifies in his capacity as an officer of Imperial Capital Bancorp, Inc. (the “Company”) that the Company’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2007 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in such report. Date: November 9, 2007 /s/ George W. Haligowski George W. Haligowski Chairman of the Board, President and Chief Executive Officer Date: November 9, 2007 /s/ Timothy M. Doyle Timothy M. Doyle Executive Managing Director and Chief Financial Officer
